Citation Nr: 1403994	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-22 266 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left carpal tunnel syndrome. 

2.  Entitlement to an initial compensable evaluation for right carpal tunnel syndrome. 

3.  Entitlement to an initial compensable evaluation for a left ovarian cyst. 

4.  Entitlement to an initial compensable evaluation for status post tonsillectomy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is associated with the claims files. 

The Board remanded these issues in November 2010 for additional development.  

The Veteran's claim of entitlement to service connection for vaginitis was granted by the RO in a May 2012 rating decision.  That issue is no longer before the Board as the Veteran has been granted the full benefit sought.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

The issues of entitlement to an initial compensable rating for a left ovarian cyst and entitlement to an initial compensable rating for status post tonsillectomy are addressed in the REMAND that follows the decision below.



 
FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left carpal tunnel syndrome has been manifested by mild neuralgia; the disability has not resulted in any motor dysfunction, loss of dexterity, or more than mild incomplete paralysis of the median nerve of the minor upper extremity. 

2.  Throughout the rating period on appeal, the Veteran's right carpal tunnel syndrome has been manifested by mild neuralgia; the disability has not resulted in any motor dysfunction, loss of dexterity, or more than mild, incomplete paralysis of the median nerve of the major upper extremity. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no more, for left carpal tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8715 (2013). 

2.  The criteria for an initial 10 percent evaluation, but no more, for right carpal tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8715 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice & Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in October 2007, prior to the initial adjudication of the claims.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private treatment records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations.  Further, the Board finds that there has been substantial compliance with the November 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any outstanding evidence that should be obtained to substantiate her claims.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.  

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability, except as noted below.  

Historically, the Veteran reported pain and tingling in her hands since she became a dental assistant during service.  In the May 2008 rating decision on appeal, the RO granted service connection for left and right carpal tunnel syndrome; separate noncompensable ratings were assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, effective March 23, 2008, the day following the Veteran's separation from active service.  

An October 2007 VA examination report notes the Veteran reported that her bilateral hand pain began after she began serving as a dental hygienist.  She stated that after repetitive work on patients' mouths, she noticed aching in her hands.  She also reported tingling at the base of her hands.  She denied numbness, loss of strength, decreased sensation, and incoordination.  She indicated that her right hand was her dominant hand.  

Examination revealed full range of motion of both wrists.  Phalen's and Tinel's tests were positive, bilaterally.  There was no evidence of a gap between any finger and the proximal transverse crease of hand on maximum flexion of the finger, bilaterally.  There was no evidence of paralysis, bilaterally.  There was no evidence of motor loss, bilaterally.  Reflex examination revealed 2+ reflexes in the upper extremities.  The diagnosis was bilateral carpal tunnel syndrome. 

A January 2011 VA examination report notes the Veteran reported that her right wrist was more painful than her left wrist.  She indicated that the pain did not radiate to her fingers.  She stated that she experienced pins and needles, as well as soreness of her wrists.  She indicated that Motrin helped to relieve the pain.  She stated that she was currently not employed; however, she explained that she was a full-time student.

Examination revealed positive Phalen's of the right wrist, and negative of the left wrist.  Tinel's testing was negative, bilaterally.  There was no evidence of paralysis, bilaterally.  There was no evidence of motor loss, bilaterally.  Reflex examination revealed 2+ reflexes in the upper extremities.  Sensory examination was normal; there was no evidence of dysesthesias.  There was evidence of nerve dysfunction; specifically, entrapment of the median nerve, bilaterally.  There was no evidence of neuritis, bilaterally.  There was evidence of neuralgia, bilaterally.  The diagnosis was bilateral carpal tunnel syndrome.  The examiner reviewed the claims files and indicated that the diagnosed disabilities affected the Veteran's usual daily activities; specifically, the examiner indicated that the Veteran experienced pins and needles and pain with repetitive activities, noting the Veteran's report of such symptoms when she worked at a computer for more than ten minutes, engaged in prolonged writing, or braided her niece's hair.    

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The criteria for rating disability of the median nerve are set forth under Diagnostic Codes 8515, 8615, 8715.  38 C.F.R. § 4.124.  Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve in the minor extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).  Diagnostic Codes 8615 and 8715 are Diagnostic Codes that apply to neuritis and neuralgia of the median nerve.  The schedular criteria are the same as those for Diagnostic Code 8515 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2013).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the evidence, the Board finds that the criteria for an initial 10 percent evaluation for the left wrist, as well as an initial 10 percent evaluation for the right wrist have been met.  In this regard, the record shows that the Veteran's median nerve involvement is wholly sensory, bilaterally, and that the Veteran's symptoms resemble mild neuralgia, as she consistently complained of pain, as well as tingling.  

There is no schedular basis for assigning more than the 10 percent ratings granted herein.  In this regard, the evidence of record does not show the Veteran's symptoms more closely resemble moderate neuralgia or moderate incomplete paralysis of the median nerve for either upper extremity.  Specifically, neither the lay nor the medical evidence shows any motor dysfunction; loss of strength or dexterity; or paralysis, incomplete or complete; only neuralgia is shown, bilaterally.  In addition, during the most recent VA examination, the Veteran reported that her bilateral wrist pain did not radiate to her fingers.  At worse, during such examination, the Veteran's disabilities were described as involving pins and needles and pain, with the presence of neuralgia.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has either disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Extra-schedular Consideration 

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The evidence of record shows that the Veteran's disabilities are primarily manifested by pain and tingling.  The applicable diagnostic code used to rate the Veteran's disabilities provides for ratings based on such symptoms.  The disabling effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extra-schedular rating is unnecessary at this time.  


ORDER

Entitlement to an initial evaluation of 10 percent, but no more, for left carpal tunnel syndrome is granted, subject to the criteria applicable to the payment of monetary benefits. 

Entitlement to an initial evaluation of 10 percent, but no more, for right carpal tunnel syndrome is granted, subject to the criteria applicable to the payment of monetary benefits. 


REMAND

Additional development is required before the remaining issues on appeal are decided.  

In the November 2010 remand, the Board, in pertinent part, directed the RO or the Appeals Management Center (AMC) to afford the Veteran a VA examination(s) to determine the current degree of severity of her service-connected left ovarian cyst and status post tonsillectomy disabilities.  

Regarding the service-connected left ovarian cyst disability, in the May 2012 supplemental statement of the case, the AMC indicated that it had reviewed reports of VA examinations dated April 12, 2012, and January 13, 2011; however, such reports were not added to the claims files or to Virtual VA.  The Board, however, notes that a March 2012 record indicates that a pelvic ultrasound was performed at an outside facility, and such report was scanned into "VISTA."  Such notation suggests that the January 2011 report is available, and located in the VISTA program, but has not been associated with the record before the Board.  The RO or AMC must attempt to locate these records or a temporary file, and associate them with the Veteran's claims file or Virtual VA.  

With respect to the service-connected status post tonsillectomy disability, the record indicates that an examination request was initiated by the AMC in March 2012, and an examination was scheduled later that same month.  The Veteran failed to appear for such examination; however, in a May 2013 communication, she indicated that she was on her way to the examination, but had a family emergency, and had to miss it. 

VA's duty to assist a veteran in developing the facts and evidence pertinent to a his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Good cause, however, for the Veteran's failure to report for the examination has been shown.  As such, the RO or the AMC should arrange for the Veteran to be scheduled for another VA examination to determine the current degree of severity of the Veteran's status post tonsillectomy disability.  

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013). 

Finally, ongoing VA outpatient treatment records from the VA Medical Center in Columbia, South Carolina should also be obtained.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC must undertake appropriate development to obtain and associate with the record all outstanding, pertinent medical records, to include VA examination reports dated April 12, 2012, and January 13, 2011, as well as VA treatment records from the VA Medical Center in Columbia, South Carolina for the period since April 2012.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran and her representative so notified. 

2.  Thereafter, the Veteran should be afforded a VA examination by an appropriate examiner to determine the current severity of her service-connected status post tonsillectomy disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

The RO or the AMC should ensure that the examiner provides all information required for rating the disability.

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with record if the Veteran fails to report for the examination.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                 (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


